 Case 4:18-cv-04108-RAL Document 36 Filed 10/12/18 Page 1 of 5 PageID #: 272



                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION

G. MATT JOHNSON and                        )         Civ.18-4108-RAL
LORA HUBBEL,                               )
                                           )
                   Plaintiffs,             )
and                                        )         DEFENDANT’S
                                           )       BRIEF IN SUPPORT
TERRY LEE LaFLEUR,                         )      OF MOTION TO STAY
                                           )
                   Intervenor Plaintiff,   )
                                           )
v.                                         )
                                           )
SHANTEL KREBS, Secretary of State,         )
in her official capacity,                  )
                                           )
                   Defendant.              )

        Comes now Defendant, Shantel Krebs in her official capacity, by and

through the undersigned counsel, and hereby moves to stay any required

response from the Defendant to Plaintiffs Hubbel and Johnson’s Motion for

Summary Judgment (Doc. 21). In the alternative, the Defendant requests the

Court stay any required response to the Plaintiffs’ Motion for Summary

Judgment by the Defendant until 21 days after resolution of this motion to

stay.

        On September 12, 2018, this Court ordered that the Defendant and the

Attorney General “answer or otherwise respond” to a served complaint. Doc

14. On September 21, 2018, Defendant filed limited notices of appearance in

this matter for the purpose of contesting the Court’s jurisdiction and, in
 Case 4:18-cv-04108-RAL Document 36 Filed 10/12/18 Page 2 of 5 PageID #: 273



response to the Court’s order, a Motion to Dismiss. Docs. 18-20. Also on

September 21, 2018, Plaintiffs Hubbel and Johnson filed a Motion for

Summary Judgment. Doc. 21. Under the D.S.D. L.R. 7.1, Defendant has

twenty-one days to file a response brief, which by counsel’s calculations would

be October 12, 2018.

      In the interim, several other motions were filed and a motions hearing

was held. See Docket 18-cv-04108, generally. While this Court addressed

portions of the Motion to Dismiss (Doc. 20) at the motions hearing (Doc. 32)

and within its Opinion and Order (Doc. 33), the dispositive Motion to Dismiss

has not been fully resolved and is still pending. As this Court has not fully

resolved the Motion to Dismiss (Doc. 20), out of an abundance of caution, the

Defendant requests that the time frame for any required response to Plaintiffs

Hubbel and Johnson’s Motion for Summary Judgment (Doc. 21) be stayed until

after this Court has fully resolved Defendant’s Motion to Dismiss (Doc. 20).

The Defendant’s motion is made in the interests of judicial economy and in the

interests of the parties.

      It is recognized that a court “has the inherent power to grant [a] stay in

order to control its docket, conserve judicial resources, and provide for a just

determination of the cases pending before it.” Gard v. Kaemingk, No. CIV. 13-

4062-LLP, 2014 WL 4092776, at *4 (D.S.D. Aug. 18, 2014) (citing Contracting

Nw., Inc. v. City of Fredericksburg, Iowa, 713 F.2d 382, 387 (8th Cir.1983)); see

also Kemp v. Tyson Seafood Group, Inc., 19 F.Supp.2d 961, 964 (D.Minn.1998);

Landis v. N. Am. Co., 299 U.S. 248, 254, 57 S.Ct. 163, 81 L.Ed. 153 (1936).


                                        2
 Case 4:18-cv-04108-RAL Document 36 Filed 10/12/18 Page 3 of 5 PageID #: 274



This inherent power includes the “settled proposition that a court has broad

discretion … to stay [an action in the proceeding] until preliminary questions

that may dispose of the case are determined.” Farouki v. Petra Int'l Banking,

Corp., 683 F. Supp. 2d 23, 26 (D.D.C. 2010) (citations and quotations omitted).

In fact, a stay may be considered appropriate “while a motion that would be

dispositive of the claims ... is pending.” Geiser v. Simplicity, Inc., No. 5:10–CV–

21, 2011 WL 128776, at *4 (D.W.Va. Jan. 14, 2011) (Slip Copy). When

determining whether a stay is appropriate, courts have considered the following

factors: judicial economy and the balance of potential prejudice, hardship, and

inequity to the parties. See Benge v. Eli Lilly & Co., 553 F. Supp. 2d 1049, 1050

(N.D.Ind.2008). In this case, these factors weigh in favor of a stay.

      A stay is appropriate because the Defendant’s pending Motion to Dismiss

(Doc. 20) is dispositive and could result in the dismissal of the matter before

the Court. Awaiting for the resolution of the Motion to Dismiss will benefit

both parties and would further the interests of judicial economy, as it has the

potential to resolve the matter and absolve the need for any further action.

Therefore, a stay could potentially avoid the waste of judicial resources and the

parties’ resources in addressing the Plaintiffs’ Motion for Summary Judgment.

      Furthermore, a stay would not harm the Plaintiffs as this Court has

already indicated in its Opinion and Order that “Johnson, Hubbel, and LaFleur

appear to have little likelihood of success on the merits based on the present

record.” Doc. 33 at 15. Therefore, the Plaintiffs’ interest (to be placed on the

2018 general election ballot) would not be affected by a stay. Further, this


                                         3
 Case 4:18-cv-04108-RAL Document 36 Filed 10/12/18 Page 4 of 5 PageID #: 275



Court has already denied the request for a preliminary injunction, the 2018

general election ballot has been printed, and absentee voting has begun. See

Doc. 33.

      The Defendant’s Motion to Stay is supported by the circumstances

presented in this matter and is supported by this Court’s recent grant to stay

discovery in another action which involved a pending dispositive motion (a

qualified immunity defense in a Sec. 1983 action) and recognition of the

importance of resolving questions of law at the earliest point possible. Gard v.

Kaemingk, No. CIV. 13-4062-LLP, 2014 WL 4092776, at *4 (D.S.D. Aug. 18,

2014) (citing O'Neil v. City of Iowa City, 496 F.3d 915, 917 (8th Cir. 2007)).

      Accordingly, the Defendant respectfully requests that any required

response to Plaintiffs Hubbel and Johnson’s Motion for Summary Judgment

(Doc. 21) be stayed. In the alternative, the Defendant requests the Court stay

any required response by the Defendant until 21 days after resolution of this

motion to stay.

      Dated this 12th day of October 2018.


                                        /s/ Kirsten E. Jasper
                                      Kirsten E. Jasper
                                      Ann F. Mines Bailey
                                      Assistant Attorneys General
                                      1302 East Highway 14, Suite 1
                                      Pierre, South Dakota 57501-8501
                                      Telephone: (605) 773-3215
                                      E-mail: Kirsten.Jasper@state.sd.us
                                      E-mail: Ann.MinesBailey@state.sd.us

                                      Attorneys for Defendant



                                         4
 Case 4:18-cv-04108-RAL Document 36 Filed 10/12/18 Page 5 of 5 PageID #: 276



                                      CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of October 2018, I electronically filed
the foregoing with the Clerk of the Court for the United States District Court for
the Southern Division by using the CM/ECF system. Participants in the case
who are registered CM/ECF users will be served by the CM/ECF system.

      I further certify that some of the participants in the case are not CM/ECF
users. I have mailed the foregoing document by First-Class mail, postage
prepaid, or have dispatched it to a third-party commercial carrier for delivery
within 3 calendar days, to the following non-CM/ECF participants:

         G. Matt Johnson                                   Lora Hubbel
         204 S 7th Ave.                                    4605 W Graceland Ct.
         Brandon, SD 57005                                 Sioux Falls, SD 57106

         Terry Lee LaFleur
         4601 E. Clark St., Apt. 8
         Sioux Falls, SD 57110


                                                        /s/ Kirsten E. Jasper
                                                      Kirsten E. Jasper
                                                      Assistant Attorney General




usdc_kej G. Matt Johnson et al. v. Shantel Krebs - Brief in Support of Motion (mn)




                                                          5
